         Case 20-42303                 Doc 6        Filed 11/17/20 Entered 11/17/20 23:47:35                       Desc Ch 7 First
                                                       Mtg I/J No POC Page 1 of 2
Information to identify the case:

Debtor 1:
                      Michael Allen Singleton                                    Social Security number or ITIN:   xxx−xx−4313
                                                                                 EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:             Amy Hogan Saffos                                           Social Security number or ITIN:   xxx−xx−0613
(Spouse, if filing)                                                              EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

United States Bankruptcy Court:        Eastern District of Texas                 Date case filed for chapter:        7   11/17/20

Case number:           20−42303

Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                      About Debtor 2:

1.        Debtor's full name                     Michael Allen Singleton                              Amy Hogan Saffos

2.        All other names used in the
          last 8 years

3.      Address                                  349 County Road 332                                  349 County Road 332
                                                 Era, TX 76238                                        Era, TX 76238

4.      Debtor's attorney                        Juan Tomasino                                        Contact phone 469−635−6900
                                                 The Wright Firm, L.L.P.                              Email ____________________
        Name and address                         8150 N. Central Expressway
                                                 Ste 775
                                                 Dallas, TX 75206

5.      Bankruptcy trustee                       Linda S Payne                                        Contact phone (972) 628−4904
                                                 Chapter 7 Bankruptcy Trustee                         Email ____________________
        Name and address                         12770 Coit Road, Suite 541
                                                 Dallas, TX 75251−1366
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
         Case 20-42303                     Doc 6          Filed 11/17/20 Entered 11/17/20 23:47:35                                             Desc Ch 7 First
                                                             Mtg I/J No POC Page 2 of 2
Debtor Michael Allen Singleton and Amy Hogan Saffos                                                                                                Case number 20−42303


6. Bankruptcy clerk's office                     Suite 300B                                                                       Hours open Mon−Fri 8am−4pm
                                                 660 North Central Expressway
     Documents in this case may be filed at this Plano, TX 75074                                                                  Contact phone (972)509−1240
     address. You may inspect all records filed
     in this case at this office or online at
     https://pacer.uscourts.gov.                                                                                                  Date: 11/17/20


7. Meeting of creditors                                  December 11, 2020 at 10:30 AM                                            Location:

     Debtors must attend the meeting to be               The meeting may be continued or adjourned to a                           Telephonic Hearing−See
     questioned under oath. In a joint case,             later date. If so, the date will be on the court                         Instructions
     both spouses must attend. Creditors may
     attend, but are not required to do so.              docket.


8. Presumption of abuse                                  The presumption of abuse does not arise.

     If the presumption of abuse arises, you
     may have the right to file a motion to
     dismiss the case under 11 U.S.C. §
     707(b). Debtors may rebut the
     presumption by showing special
     circumstances.


9. Deadlines                                    File by the deadline to object to discharge or                                    Filing deadline: 2/9/21
                                                to challenge whether certain debts are
     The bankruptcy clerk's office must receive dischargeable:
     these documents and any required filing
     fee by the following deadlines.
                                                         You must file a complaint:
                                                         • if you assert that the debtor is not entitled to
                                                           receive a discharge of any debts under any of the
                                                           subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                           or

                                                         • if you want to have a debt excepted from discharge
                                                           under 11 U.S.C § 523(a)(2), (4), or (6).

                                                         You must file a motion:
                                                         • if you assert that the discharge should be denied
                                                           under § 727(a)(8) or (9).


                                                         Deadline to object to exemptions:                                        Filing deadline: 30 days after the
                                                         The law permits debtors to keep certain property as                      conclusion of the meeting of creditors
                                                         exempt. If you believe that the law does not authorize an
                                                         exemption claimed, you may file an objection.


10. Proof of claim                                       No property appears to be available to pay creditors. Therefore, please do not file a
                                                         proof of claim now. If it later appears that assets are available to pay creditors, the clerk
     Please do not file a proof of claim unless          will send you another notice telling you that you may file a proof of claim and stating the
     you receive a notice to do so.                      deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                                      The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                         not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                         exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                         https://pacer.uscourts.gov. If you believe that the law does not authorize an exemption
                                                         that the debtors claim, you may file an objection. The bankruptcy clerk's office must
                                                         receive the objection by the deadline to object to exemptions in line 9.

NOTICE: Pursuant to L.R.B.P. 6007 the Trustee may announce at this meeting his intention to abandon specific property of the estate having a total value of not more than $1500.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                      page 2
